DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s Amendment/Remark filed on August 26, 2021 has been considered and persuasive.  Claims 1, 12 and 19 have been amended.  Therefore, claims 1-25 are allowance.

Allowable Subject Matter
3.	Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1, 12 and 19 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claims 1 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a plurality of render nodes at the server performing rendering in parallel based on the plurality of primitives for a plurality of views into the VR environment taken from a location in the VR environment, the plurality of views corresponding to a grid map of the VR environment, wherein each of the render nodes renders, encodes and streams a corresponding sequence of frames of a corresponding view of the plurality of views to the client device, one or more of the plurality of views being selected for presentation of the VR environment based on a detected point-of-view requested by the client device; 
wherein the grid map provides a three dimensional representation of the VR environment centered to the location in the VR environment, 
wherein each of a plurality of sides of the grid map corresponds to one of the plurality of views into the VR environment.

Per claims 12 AND 19 the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
encoding at each of the plurality of render nodes a corresponding sequence of frames that is associated with a corresponding view of the plurality of views; and 
streaming from each of the plurality of render nodes the corresponding sequence of frames to the client device,
wherein one or more of the plurality of views being selected for presentation of the VR environment based on a detected point-of-view requested by the client device[[.]], Attorney Docket No. SONYP355-5-Appl. No. 15/993,064 Reply to Non-Final Office Action mailed April 26, 2021 
wherein the grid map provides a three dimensional representation of the VR environment centered to the location in the VR environment, 
wherein each of a plurality of sides of the grid map corresponds to one of the plurality of views into the VR environment.

4.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the limitations as a whole as disclosed in claims 1-25.  In addition, any reasonable combination of the cited references cannot be used to reconstruct the claimed invention. Therefore, the present application as claimed is allowable.  Hence, the present application is allowable as claimed.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
6.	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Van der Auwera et al. (US 20170280126 A1) discloses the method includes obtaining virtual reality video data. The reality video data can represent a 360-degree view of a virtual environment.  The method further includes mapping the spherical video data for a frame from the plurality of frames onto planes of a truncated square pyramid. The planes of the truncated square pyramid include a base plane, a top plane, a left-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612